DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 24 February 2022 has been entered.
Disposition of claims:
	Claims 1, 23, 30, and 32-33 have been amended.
	Claims 7, 11, 13-22, 27, and 29 are cancelled.
	Claims 1-6, 8-10, 12, 23-26, 28, and 30-33 are pending.
The amendments to claims 1, 23, 30, and 32 have overcome the rejections of claims 1-2, 4-6, 8, 23-26, and 30-32 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action as well as the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claims 1, 23, 30, and 33 have overcome the rejections of claims 1, 3-5, 8, 23-24, 26, 30, and 33 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claims 1, 23, 30, and 32 have overcome the rejections of claims 1-2, 4-5, 8-9, 12, 23-24, 26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claims 1, 23, 30, and 32 have overcome the rejections of claims 1-2, 4-5, 8, 10, 12, 23-24, 26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see the 2nd paragraph of p. 40 through the 2nd paragraph of p. 41 with respect to the rejections of claims 1-2, 4-6, 8, 23-26, and 30-32 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action as well as the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments, see the 5th and 6th paragraphs of p. 41 with respect to the rejections of claims 1, 3-5, 8, 23-24, 26, 30, and 33 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments, see the 3rd and 4th paragraphs of p. 42 with respect to the rejections of claims 1-2, 4-5, 8-9, 12, 23-24, 26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments, see the 3rd and 4th paragraphs of p. 43 with respect to the rejections of claims 1-2, 4-5, 8, 10, 12, 23-24, 26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Tanaka et al. (WO 2014/208755 A1—machine translation relied upon), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-10, 12, 23-26, 28, and 30-33 allowed.
The following is an examiner’s statement of reasons for allowance.
As outlined in the last Office action, Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) in view of Lin et al. (US 2010/0187984 A1) (hereafter “Lin”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”), and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) is a representation of the closest prior art. However, Lee does not teach indolocarbazole compounds comprising one of the substituent groups that can be the instant R4 in structural Formulas I and II. Neither does Lee provide motivation to modify the compounds of Lee such that they would have the instant R4 in structural Formulas I and II as one of the permitted moieties. Furthermore, the prior art does not teach or provide motivation for modifying the compounds of Lee such that they would have the instant R4 in structural Formulas I and II as one of the permitted moieties.
In sum, claims 1-6, 8-10, 12, 23-26, 28, and 30-33 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786